Emergency Motion to Stay Dismissed as Moot; Petition for Writ of
Mandamus Denied; and Memorandum Opinion filed May 12, 2021.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-21-00194-CV



    IN RE LUCKYGUNNER, LLC; RED STAG FULFILLMENT, LLC;
     MOLLENHOUR GROSS, LLC; JORDAN MOLLENHOUR; AND
                  DUSTIN GROSS, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             County Court No. 3
                          Galveston County, Texas
                     Trial Court Cause No. CV-0081158

                       MEMORANDUM OPINION

      On Tuesday, April 13, 2021, relators LuckyGunner, LLC; Red Stag
Fulfillment, LLC; Mollenhour Gross, LLC; Jordan Mollenhour; and Dustin Gross
filed a petition for writ of mandamus and an emergency motion to stay in this
Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relators asks this Court to compel the Honorable Jack Ewing, presiding
judge of the County Court No. 3 of Galveston County, to immediately dismiss all
claims brought against them in the underlying suit. The petitions in the underlying
action assert a number of claims against relators arising out of the May 2018
shooting at Santa Fe High School. Plaintiffs/real parties in interest allege generally
that relators are liable because they were negligent and/or violated applicable law
in connection with the sale of ammunition to the alleged shooter, who was not
permitted by law to possess the ammunition. Relators seek mandamus relief from
the trial court’s order denying their rule 91a motions to dismiss on the basis of
immunity under the Protection of Lawful Commerce in Arms Act (“PLCAA”).
See 15 U.S.C. §§ 7901-7903. In the emergency motion to stay, relators ask this
court to stay all proceedings in the trial court until a final decision is rendered in
this mandamus proceeding.

      Relators have not met their burden to demonstrate a clear abuse of discretion
by the trial court. Accordingly, we deny the petition for a writ of mandamus and
dismiss as moot the emergency motion to stay.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                          2